DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 
17171773.9   
  05/18/2017   
  EUROPEAN PATENT OFFICE (EPO)   



Claims 1—7 filed on 11/18/2019 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1—7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Chowdhary” et al. [US 8422679 B2] in view of “Parry” et al. [US 6975627 B1]

Chowdhary disclose 1. An encryption unit (3200) for encrypting at least one packet (P1, P2) according to a predetermined cryptographic protocol, wherein the predetermined see FIG.2, for example, where Chowdhary disclose blocks 206 as “maybe unused…” and “field 208” (col.4, lines 46—57 and col.5, lines 4—12)], 

Chowdhary does not; but, Parry, analogues art, disclose a packet builder (3220) configured to insert service channel information in the packet (P1, P2) if the number of unused bits is equal to or larger than the first bit length [Parry disclose “inserting in place of the VLAN tag header a field of the same size including selected information” (Abstract); FIG.4, and Insert 32 bits … 54, FIG.5], 
Therefore, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Chowdhary by incorporating bit inserting teaching of Parry for the benefit of avoiding the difficulties of techniques that include adding/removing data before or after existing data fields.

Chowdhary in view of Parry further disclose,
an encryption engine (3230) configured to encrypt the packet (P1, P2) according to the predetermined cryptographic protocol [Chowdhary disclose “transmitting device encrypting DRM voice superframes” (Abstract); TRANSCIEVER 110, FIG.1]. 
Chowdhary disclose 5. A decryption unit (3400) for decrypting at least one packet (P1, P2) according to a predetermined cryptographic protocol, wherein the predetermined cryptographic protocol requires exchanging of service channel information, wherein the service channel information has a first bit length, the decryption unit comprising: a decryption engine (3410) configured to decrypt the packet (P1, P2) [Chowdhary disclose “… receiving device extract the encryption parameters … for use in decryption messages from the transmitting device; TRANSCIEVER 110, FIG.1], a packet analyzer (3420) configured to determine if at least one of the packets (P1, P2) comprises the service channel information [Chowdhary disclose (FIG.3), IDENTIFY VOCODER FRAME BITS 302; see also FIG.4, where packet is analyzed for error, etc.]. 

Chowdhary does not; but, Parry, analogues art, disclose a packet reader (3430) configured to remove the service channel information from the packet (P1, P2) [see Replace … 53, FIG.5 of Parry]. Therefore, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Chowdhary by incorporating bit inserting teaching of Parry for the benefit of avoiding the difficulties of techniques that include adding/removing data before or after existing data fields.

Chowdhary in view of Parry disclose 7. A cryptographic unit (3500) for decrypting and/or decrypting at least one packet (P1, P2) according to a predetermined cryptographic protocol, wherein the predetermined cryptographic protocol requires exchanging of service channel see Replace … 53, FIG.5 of Parry], an encryption/decryption engine (3520) configured to encrypt and/or decrypt the packet (P1, P2) [Chowdhary disclose “transmitting device encrypting DRM voice superframes”  and “… receiving device extract the encryption parameters … for use in decryption messages from the transmitting device; TRANSCIEVER 110, FIG.1], a packet sender (3530) configured to recognize whether at least one of the packets (P1, P2) has unused bit and to insert service channel information in the packet (P1, P2) if the number of unused bits is equal to or larger than the first bit length [see FIG.2, for example, where Chowdhary disclose blocks 206 as “maybe unused…” and “field 208” (col.4, lines 46—57 and col.5, lines 4—12)]. The motivation to combine is the same as that of claim 1 above.

Chowdhary in view of Parry further disclose claim 2. The encryption unit (3200) according to claim 1, wherein the packet analyzer (3210) is configured to recognize whether the packet (P1, P2) has unused bits by: recognizing a predetermined value within the packet, and/or recognizing a specific value for one or more fields of the packet [see FIG.2, for example, where Chowdhary disclose blocks 206 as “maybe unused…” and “field 208” (col.4, lines 46—57 and col.5, lines 4—12)]. 

Chowdhary in view of Parry further disclose claim 3. The encryption unit (3200) according to claim 1, wherein the packet (P1, P2) is a SCC packet (5000) or an ESMC packet Chowdhary disclose DRM packets, frames (FIGS.2, 5); Parry disclose Ethernet packet (Abstract, FIG.4), which could be a known packet such as SCC, etc.]. The motivation to combine is the same as that of claim 1 above.

Chowdhary in view of Parry further disclose claim 4. The encryption unit (3200) according to claim 1, wherein the service channel information comprises data and/or an address for the data [Chowdhary disclose (FIG.3), IDENTIFY VOCODER FRAME BITS 302; see also FIG.4, where packet is analyzed for error, etc.]. 

Chowdhary in view of Parry further disclose claim 6. The decryption unit (3400) according to claim 5, wherein the packet analyzer (3420) is configured to recognize whether the packet (P1, P2) comprises the service channel information by: recognizing a predetermined value within the packet, and/or recognizing a specific value for one or more fields of the packet [see FIG.2, for example, where Chowdhary disclose blocks 206 as “maybe unused…” and “field 208” (col.4, lines 46—57 and col.5, lines 4—12)]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Contact Information
Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/             Primary Examiner, Art Unit 2434